

	

		II

		109th CONGRESS

		1st Session

		S. 658

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Brownback (for

			 himself, Ms. Landrieu,

			 Mr. Allard, Mr.

			 Bunning, Mr. Burr,

			 Mr. Chambliss, Mr. Cornyn, Mr.

			 Craig, Mr. Crapo,

			 Mr. DeMint, Mr.

			 DeWine, Mrs. Dole,

			 Mr. Domenici, Mr. Ensign, Mr.

			 Graham, Mr. Grassley,

			 Mr. Hagel, Mr.

			 Inhofe, Mr. Kyl,

			 Mr. Martinez, Ms. Murkowski, Mr.

			 Santorum, Mr. Sessions,

			 Mr. Shelby, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, and Mr. Talent)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to prohibit human

		  cloning.

	

	

		1.Short titleThis Act may be cited as the

			 Human Cloning Prohibition Act of

			 2005.

		2.Prohibition on

			 human cloningPart H of title

			 IV of the Public Health Service Act

			 (42 U.S.C.

			 289 et seq.) is amended by adding at the end the

			 following:

			

				498D.Prohibition

				on human cloning

					(a)DefinitionsIn

				this section:

						(1)Human

				cloningThe term human cloning means human asexual

				reproduction, accomplished by introducing nuclear material from one or more

				human somatic cells into a fertilized or unfertilized oocyte whose nuclear

				material has been removed or inactivated so as to produce a living organism (at

				any stage of development) that is genetically virtually identical to an

				existing or previously existing human organism.

						(2)Asexual

				reproductionThe term asexual reproduction means

				reproduction not initiated by the union of oocyte and sperm.

						(3)Somatic

				cellThe term somatic cell means a diploid cell

				(having a complete set of chromosomes) obtained or derived from a living or

				deceased human body at any stage of development.

						(b)ProhibitionIt

				shall be unlawful for any person or entity, public or private, in or affecting

				interstate commerce, knowingly—

						(1)to perform or

				attempt to perform human cloning;

						(2)to participate in

				an attempt to perform human cloning; or

						(3)to ship or

				receive for any purpose an embryo produced by human cloning or any product

				derived from such embryo.

						(c)ImportationIt

				shall be unlawful for any person or entity, public or private, knowingly to

				import for any purpose an embryo produced by human cloning.

					(d)Penalties

						(1)Criminal

				penaltyAny person or entity that violates this section shall be

				fined or imprisoned for not more than 10 years, or both.

						(2)Civil

				penaltyAny person or entity that violates any provision of this

				section shall be subject to, in the case of a violation that involves the

				derivation of a pecuniary gain, a civil penalty of not less than $1,000,000 and

				not more than an amount equal to the amount of the gross gain multiplied by 2,

				if that amount is greater than $1,000,000.

						(e)Scientific

				researchNothing in this section restricts areas of scientific

				research not specifically prohibited by this section, including research in the

				use of nuclear transfer or other cloning techniques to produce molecules, DNA,

				cells other than human embryos, tissues, organs, plants, or animals other than

				humans.

					.

		3.Study by

			 Government Accountability Office

			(a)In

			 generalThe Government Accountability Office shall conduct a

			 study to assess the need for amendment of the prohibition on human cloning, as

			 defined in section

			 498D(a) of the Public Health

			 Service Act, as added by section 2, which study should

			 include—

				(1)a discussion of

			 new developments in medical technology concerning human cloning and somatic

			 cell nuclear transfer, the need (if any) for somatic cell nuclear transfer to

			 produce medical advances, current public attitudes and prevailing ethical views

			 concerning the use of somatic cell nuclear transfer, and potential legal

			 implications of research in somatic cell nuclear transfer; and

				(2)a review of any

			 technological developments that may require that technical changes be made to

			 section

			 498D of the Public Health

			 Service Act.

				(b)ReportThe

			 Government Accountability Office shall transmit to Congress, not later than 4

			 years after the date of enactment of this Act, a report containing the findings

			 and conclusions of its study, together with recommendations for any legislation

			 or administrative actions which it considers appropriate.

			

